Dismissed and Memorandum Opinion filed September 27, 2016.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00625-CR

                    QUENTIN LOREN EVANS, Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 176th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1405773

                 MEMORANDUM                      OPINION


      Appellant entered a guilty plea to theft. In accordance with the terms of a
plea bargain agreement with the State, the trial court sentenced appellant to
confinement for two years in the Institutional Division of the Texas Department of
Criminal Justice. We dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM



Panel consists of Justices Busby, Donovan, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2